IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                 Docket Nos. 41754 & 41755

STATE OF IDAHO,                                )   2014 Unpublished Opinion No. 867
                                               )
       Plaintiff-Respondent,                   )   Filed: December 16, 2014
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
JAMES JOSEPH MORALES,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Fred M. Gibler, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of three years, for felony injury to a child, affirmed; judgment of
       conviction and concurrent indeterminate sentences of ten years for three counts of
       possession of sexually exploitative materials, affirmed; order denying I.C.R. 35
       motion for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 41754, James Joseph Morales pled guilty to an amended charge of felony
injury to a child. I.C. § 18-1501(2). In exchange for his guilty plea, additional charges were
dismissed. The district court sentenced Morales to a unified term of six years, with a minimum
period of confinement of three years. The district court suspended the sentence and placed
Morales on probation. Morales thereafter violated the terms of his probation, and the district
court revoked probation and ordered execution of the previously suspended sentence.

                                               1
        In Docket No. 41755, Morales pled guilty to three counts of possession of sexually
exploitative materials. I.C. § 18-1807(2)(a). The district court sentenced Morales to concurrent
indeterminate terms of ten years, to run consecutive to his sentence in Docket No. 41754.
Morales filed an I.C.R 35 motion for reduction of his sentences in Docket No. 41755, which the
district court denied. Morales appeals, asserting that his sentences are excessive in both cases
and that the district court erred in denying his Rule 35 motion.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Morales’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Morales’s judgments of conviction and sentences, and the district court’s
order denying Morales’s Rule 35 motion, are affirmed.




                                                     2